        Case 1:17-cv-01500-AWI-SAB Document 86 Filed 05/12/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   SAM DRAKE,                                       )   Case No.: 1:17-cv-01500-AWI-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
13            v.                                      )   TO EXTEND THE DEADLINE TO FILE AN
                                                          EXHAUSTION MOTION
14                                                    )
     SCOTT KERNAN, et al.,
                                                      )   [ECF No. 85]
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff Sam Drake is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Defendants’ motion to extend the deadline to file an exhaustion

20   motion, filed on May 11, 2020.

21            Good cause having been presented, it is HEREBY ORDERED that the deadline to file an

22   exhaustion motion is extended to June 17, 2020.

23
24   IT IS SO ORDERED.

25   Dated:        May 12, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
